Citation Nr: 1001526	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  08-32 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
bilateral pes planus.  

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
dermographism claimed as psoriasis.  

3.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
low back disorder.  

4.  Entitlement to service connection for bilateral pes 
planus.  

5.  Entitlement to service connection for dermographism 
claimed as psoriasis.  

6.  Entitlement to service connection for bilateral hearing 
loss.  

7.  Entitlement to service connection for tinnitus.  


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1975 to 
September 1977.  

This matter initially came to the Board of Veterans' Appeals 
(Board) from a December 2006 rating decision of the VA RO.  

Of preliminary importance, the claim of service connection 
for bilateral pes planus had been previously denied in an 
unappealed rating decision dated in February 1978.  Further, 
the claims of service connection for a back disorder and for 
dermographism claimed as psoriasis had been previously denied 
in an unappealed rating decision dated in June 1999.  

The most recent attempt by the Veteran to reopen these claims 
was received by VA in May 2006.  Although the RO adjudicated 
the claims on the merits in a December 2006 rating decision, 
the Board is required to determine whether new and material 
evidence has been presented when a claim has been previously 
disallowed based upon the same factual basis.  Barnett v. 
Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  For this reason, 
the Board has characterized the issues as set forth on the 
title page.  

During the course of his appeal, the Veteran requested a 
videoconference hearing before the Board.  The Veteran 
submitted a VA Form 21-4138, Statement in Support of Claim, 
received in October 2009, which indicated that he wished to 
cancel his hearing request.  Thus, the hearing request is 
deemed withdrawn.  See 38 C.F.R. § 20.704 (2009).  

The reopened claims of service connection for bilateral pes 
planus and the claims of service connection for hearing loss 
and tinnitus are being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues addressed in this decision was 
obtained.  

2.  A February 1978 rating decision denied the Veteran's 
claim of service connection for bilateral pes planus; the 
Veteran was notified in writing of the RO's determination and 
did not appeal.  

3.  The evidence submitted since the RO's February 1978 
rating decision is new as it is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial, and relates to an unestablished fact 
necessary to substantiate the claim of service connection for 
pes planus.  

4.  In a June 1999 rating decision, the RO denied the claims 
of service connection for a back disorder and for 
dermographism claimed as psoriasis; the Veteran was notified 
in writing of the RO's determination and did not appeal.  

5.  With respect to dermographism claimed as psoriasis, the 
evidence submitted since the RO's June 1999 rating decision 
is new as it is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final 
denial, and relates to an unestablished fact necessary to 
substantiate the claim of service connection.  

6.  With respect to a low back disorder, the evidence 
submitted since the RO's June 1999 rating decision is new as 
it is neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial, but does 
not relate to an unestablished fact necessary to substantiate 
the claim of entitlement to service connection for a back 
disorder.  

7.  The currently demonstrated dermographism claimed as 
psoriasis is shown as likely as not to have its clinical 
onset during his period of active service.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of connection for bilateral pes planus.  38 U.S.C.A. 
§ 5108 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.104, 3.156, 
3.159 (2009).  

2.  New and material evidence has been received to reopen the 
claim of service connection for dermographism claimed as 
psoriasis.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.104, 3.156, 3.159 (2009).  

3.  New and material evidence has not been received to reopen 
the claim of service connection for a low back disorder.  38 
U.S.C.A. §§ 5103, 5103A, 5108, 7104 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.104, 3.156, 3.159 (2009).  

3.  By extending the benefit of the doubt to the Veteran, his 
disability manifested by psoriasis is due to disease or 
injury that was incurred in service.  38 U.S.C.A. §§ 1101, 
1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (2000)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 & Supp. 2009)) redefined VA's duty 
to assist a claimant in the development of a claim.  VA 
regulations for the implementation of VCAA were codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2009).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2009).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The Board notes that 38 C.F.R. 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  38 C.F.R. § 3.159 (2009).  

In Pelegrini, the Court held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO.  

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  

Those five elements include:  1) veteran status; 2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must inform a claimant that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.  

With respect to claim to reopen, the Board notes that the 
Court has held that, because the terms "new" and "material" 
in a new and material evidence claim have specific, technical 
meanings that are not commonly known to VA claimants, when 
providing the notice required by the VCAA, it is necessary, 
in most cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of the evidence that must be presented.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

The Court further held that the duty to notify requires that 
the Secretary look at the bases for the denial in the prior 
decision and respond with a notice letter that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  

In this case, in a letter dated in June 2006 the RO provided 
notice to the Veteran regarding what information and evidence 
was needed to substantiate his claims, as well as what 
information and evidence must be submitted by the Veteran, 
what information and evidence will be obtained by VA, and the 
need for him to advise VA of and to submit any further 
evidence that was relevant to the claims.  

In particular, the June 2006 letter informed the Veteran of 
the specific technical meanings of "new" and "material," as 
well as the bases for the denial in the prior decision and 
described the type of evidence that would be necessary to 
substantiate the elements that were found insufficient in the 
previous denial.  Kent.  

Additionally, the letter informed him as to the assignment of 
disability ratings and effective dates.  

The record reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran, 
including service treatment records, VA treatment records, 
and private treatment records.  Also of record and considered 
in connection with the appeal are various written statements 
submitted by the Veteran and his mother.  

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process, submitting evidence.  

Thus, he has been provided with a meaningful opportunity to 
participate in the claims process and has done so.  Any error 
in the sequence of events or content of the notice is not 
shown to have any effect on the case or to cause injury to 
the Veteran.  

Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  


Legal Criteria

A.  New and Material Evidence

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002 & Supp. 2009).  

However, with exception, 38 U.S.C.A. § 5108 provides that if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra.  

Further analysis, beyond consideration of whether the 
evidence received is new and material is neither required nor 
permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).  

"New" evidence is defined as existing evidence not 
previously submitted to agency decision makers.  "Material" 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor 
redundant of the evidence previously of record, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held, however, that evidence that is merely cumulative of 
other evidence in the record cannot be new and material even 
if that evidence had not been previously presented to the 
Board.  Anglin v. West, 203 F.3d 1343 (2000).  


B.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002).  

Service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2009).  

To establish a service connection for an injury, a veteran is 
required to show (1) medical evidence of a current 
disability, (2) medical or lay evidence of in-service 
incurrence or aggravation of an injury, and (3) medical 
evidence of a nexus between the claimed in-service injury and 
the present disability.  Dalton v. Nicholson, 21 Vet. App. 
23, 36 (2007).  

In cases where the veteran cannot establish some of these 
elements, a veteran can instead establish continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 
Vet. App. 303, 307 (2007).  

To establish continuity of symptomatology, the a veteran is 
required to show "(1) that a condition was 'noted' during 
service, (2) evidence of postservice continuity of the same 
symptomatology, and (3) medical or lay evidence of a nexus 
between the present disability and the postservice 
symptomatology."  Barr, 21 Vet. App. at 307.  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  

Certain conditions involving what are generally recognized as 
diseases of a chronic nature, such as a sensorineural hearing 
loss, will be presumed to have been incurred in service if 
manifested to a compensable degree within one year after 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2009).  

However, the absence of in-service evidence of hearing loss 
is not fatal to the claim.  See Ledford v. Derwinski, 3 Vet. 
App. 87, 89 (1992).  Evidence of a current hearing loss 
disability (i.e., one meeting the requirements of section 
3.385, as noted above) and a medically sound basis for 
attributing such disability to service may serve as a basis 
for a grant of service connection for hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  

Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claims and what 
the evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  


Analysis
 
In addressing whether new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for bilateral pes planus, as noted above, in a 
final rating decision dated in February 1978, the RO denied 
the claim, based on a finding that the evidence failed to 
show the existence of a permanent residual or chronic 
disability following service.  The Veteran was notified in 
writing of this action and his appellate rights in February 
1978, and did not appeal.  Hence, that decision is final.  38 
U.S.C.A. § 7105.  

The evidence of record at the time of the RO's February 1978 
rating action included the Veteran's service treatment 
records and a VA examination report.  

In a VA Form 21-526, Veteran's Application for Compensation 
or Pension, received in May 2006, the Veteran requested that 
his claim for entitlement to service connection for bilateral 
pes planus be reopened.  Evidence added to the record since 
the February 1978 RO rating decision includes various VA and 
private treatment records.  

In addition to new medical treatment records, the new 
evidence includes statements in support of the claim from the 
Veteran regarding his claimed disorder.  

Based on a comprehensive review of the record, the Board 
finds the evidence added since the February 1978 rating 
decision regarding the Veteran's claim of service connection 
for bilateral pes planus provides a more complete picture of 
the circumstances surrounding the origin of the bilateral pes 
planus, see Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 
1998), and thus is new and material.  

Specifically, the VA and private treatment records, and the 
Veteran's statements are new, in that they are evidence that 
has not been considered by the RO.  They are also material, 
in that they relate to an unestablished fact necessary to 
establish the claim.  Therefore, this evidence is new and 
material, and the claim is deemed reopened.  

In addressing whether new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for dermographism claimed as psoriasis, as noted 
above, in a final rating decision dated in June 1999, the RO 
denied the claim, based on a finding that the evidence failed 
to show the existence of a permanent residual or chronic 
disability following service.  The Veteran was notified in 
writing of this action and his appellate rights in June 1999, 
and did not appeal.  

The evidence of record at the time of the RO's June 1999 
rating action included the service treatment records.  

In a VA Form 21-526, Veteran's Application for Compensation 
or Pension, received in May 2006, the Veteran requested that 
his claim of service connection for dermographism claimed as 
psoriasis be reopened.  Evidence added to the record since 
the June 1999 RO rating decision includes various VA and 
private treatment records, along with a QTC examination 
report.  

In addition to new medical treatment records, the new 
evidence includes statements in support of the claim from the 
Veteran and his mother concerning his skin disorder.  

Based on a comprehensive review of the record, the Board 
finds the evidence added since the June 1999 rating decision 
regarding the Veteran's claim of service connection for 
dermographism claimed as psoriasis provides a more complete 
picture of the circumstances surrounding the origin of the 
dermographism claimed as psoriasis, see Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998), and thus is new and 
material.  

Specifically, the VA and private treatment records, QTC 
examination report, and the Veteran's and his mother's 
statements are new, in that they are evidence that has not 
been considered by the RO.  They are also material, in that 
they relate to an unestablished fact necessary to establish 
the claim.  Therefore, this evidence is new and material, and 
the claim is deemed reopened.  

In addressing whether new and material evidence has been 
submitted to reopen the claim of service connection for a low 
back disorder, the Veteran reports currently suffering from a 
low back disorder that developed in service.  As noted, in a 
final rating decision dated in June 1999, the RO denied 
service connection for a low back disorder, based on a 
finding that the evidence failed to show diagnosis of a 
current disability, or to support finding the existence of a 
nexus between the current low back pain and the Veteran's 
service.  The Veteran was notified in writing of this action 
and his appellate rights in June 1999, and did not appeal.  
38 U.S.C.A. § 7105.  

The evidence of record at the time of the RO's June 1999 
rating action included the Veteran's service treatment 
records.  

The evidence added to the record since the June 1999 RO 
rating decision includes private and VA treatment records and 
various written statements in support of the claim from the 
Veteran and his mother.  

Such evidence is new in the sense that it has not previously 
been before the VA and is not merely duplicative.  However, 
it is essentially cumulative in nature in that it continues 
to show no more than ongoing treatment for a chronic low back 
disorder.  

It does not correct the deficits in the evidence at the time 
of the RO's decision in June 1999, nor is it so significant 
by itself or in conjunction with evidence already of record 
that it must be considered in order to fairly determine the 
merits of the claim.  

Indeed, the record remains negative for any competent medical 
evidence of a nexus between the Veteran's service and any 
current low back disorder.  See Moray v. Brown, supra.  

Notably, the physician's summary portion of a report of 
medical history, dated in July 1977, shows findings of mild 
low back pain in basic training.  However, service treatment 
records are otherwise negative for any complaint of, 
diagnosis of, or treatment for any back disorder, and no 
evidence has been added to the claims file to show otherwise.  

VA treatment records, dated from March 2006 to September 
2007, generally indicate findings of mild chronic low back 
pain.  

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  

A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but: (A) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) establishes that the Veteran 
suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease listed in § 3.309, § 3.313, 
§ 3.316, and § 3.317 manifesting during an applicable 
presumptive period provided the claimant has the required 
service or triggering event to qualify for that presumption; 
and (C) indicates that the claimed disability or symptoms may 
be associated with the established event, injury, or disease 
in service or with another service- connected disability.  38 
C.F.R. § 3.159(c)(4).  

However in this case, the Board finds no evidence to support 
the Veteran's contention that his current back disorder is in 
any way related to his service.  Hence, no VA examination is 
warranted.  

While such evidence shows mild low back pain, He has not been 
shown to have a chronic low back disorder that has been 
linked to any event or incident of his service.  

The Board therefore finds no basis for concluding that this 
evidence raises a reasonable possibility of substantiating 
this service connection claim, as is required under 38 C.F.R. 
§ 3.156(a) to reopen the claim on the basis of "material" 
evidence.  

Consequently, VA has not received new and material evidence 
to reopen the Veteran's claim of service connection for a 
back disorder.  


B.  Service Connection

With respect to the claim of service connection for 
dermographism claimed as psoriasis, the Veteran asserts that 
he developed a skin disorder as the result of drinking and 
bathing in contaminated water while serving in Germany.  This 
assertion is supported by a statement from the Veteran's 
mother dated in May 2007 that corroborates his reported 
symptomatology.  

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for dermographism claimed as 
psoriasis.  

Notably, the service treatment records, dated in August 1977 
and October 1977, show treatment for dry skin and itching and 
indicate diagnoses of erythema, mild xerosis and 
dermographism.  

The Board also noes that private and VA treatment records 
generally show current treatment for hypopigmentation, 
plaque-like lesions and dry, flaking patches of skin; and 
diagnoses of dermographism and psoriasis.  

In conjunction with the current appeal, in July 2008 the 
Veteran underwent a QTC examination with a dermatologist.  
Here, the examiner noted a chief complaint of generalized 
skin eruption and itching.  

The examination revealed that the Veteran had mild muddy 
sclerae of the scalp with occasional scaling, mild erythema 
and scaling of the bilateral and lateral aspects of the 
cheeks, oval erythematous scaling papules along the skin 
lines of the neck, lichenified and irregular 
hyperpigmentation of the palms, erythematous and 
hyperpigmented scaling papules and plaques of the chest, 
abdomen, back, arms, thighs, lower legs, dorsum feet, dorsum 
hands and buttocks, erythematous scaling papules of the 
penis, and nails with occasional nail pits.  No diagnostic 
tests were performed.  The Veteran was diagnosed with most 
likely psoriasis.  

The examiner opined that the Veteran had a generalized 
chronic skin condition that was most likely psoriasis and was 
less likely than not related to the treatment received in 
August 1977 during service.  

The examiner noted that the Veteran might also have another 
skin condition such as eczema or Lichens Planus, generalized; 
however, a biopsy and pathology report would be necessary to 
ascertain an exact diagnosis.  

The examiner concluded that the skin disease appears to be a 
chronic condition which began in 1976, and per history, it 
became generalized prior to the Veteran leaving service.  

The examiner added that both eczema and psoriasis are chronic 
skin conditions that might start at any time, and that it was 
difficult to ascertain whether or not this problem was 
related to any treatment received in service.  

An award of service connection may not be based on resort to 
speculation or remote possibility.  See 38 C.F.R. § 3.102 
(2009); see also Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993); Bostain v. 
West, 11 Vet. App. 124, 127 (1998).  

However, there is medical evidence to support the claim.  The 
Board notes that when the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 
(1993), Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

Based on a thorough review of the record, the Board finds 
that evidence is in relative equipoise in showing that the 
current psoriasis as likely as not had its clinical onset 
during service.  See Gilbert, 1 Vet. App. at 55.  

Accordingly, in resolving all reasonable doubt in the 
Veteran's favor, service connection for psoriasis is 
warranted.  
there is virtually no post-service diagnosis of or treatment 
for bilateral hearing loss and there is no medical opinion of 
record to support the claim.  


ORDER

As new and material evidence has been received to reopen the 
claim of service connection for bilateral pes planus, the 
appeal to this extent is allowed subject to further action as 
discussed hereinbelow.  

New and material evidence has been received to reopen the 
claim of service connection for dermographism claimed as 
psoriasis; the appeal to this extent is granted.  

Service connection for psoriasis is granted.  

New and material evidence has not been submitted to reopen a 
claim of service connection for a back disorder, the appeal 
to this extent is denied.  


REMAND

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002).  

Service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2009).  

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  See Wagner v. Principi, 370 F.3d 
1089 (Fed. Cir. 2004); 38 U.S.C.A. §§ 1111, 1137 (West 2002).  

Service connection can be established for a disability which 
preexisted service, but was permanently aggravated thereby.  
A pre-existing disease or injury will be found to have been 
aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a) (2009).   

With respect to the claim of service connection for bilateral 
pes planus, the Veteran contends that he currently suffers 
from bilateral pes planus due to the boots he was assigned to 
wear during active service.  

The Board concedes that service treatment records reveal 
findings of bilateral pes planus on discharge examination in 
July 1977.  Here, the physician opined that the pes planus 
existed prior to service.  

A VA examination was conducted in January 1978 for the 
purposes of evaluating the Veteran's claimed bilateral pes 
planus.  Here, radiographic studies revealed normal feet with 
possible findings of mild pes planus.  On physical 
examination, minimal, if any, pes planus was noted, and no 
eversion of either arch, but the Veteran appeared to set the 
lateral surfaces of his feet down first.  

Notably, the examiner failed to provide a nexus opinion, or 
to address the nature and likely etiology of the diagnosed 
bilateral pes planus.  

Moreover, the examiner refrained from opining as to whether 
the Veteran's current bilateral pes planus included any 
superimposed injury or disease due to disease or injury 
related to service.  

Significantly, a VA podiatry evaluation, dated in May 2007, 
indicates that the Veteran's complains of decreased 
sensation, numbness, and tingling in his feet bilaterally, 
and that he sometimes has leg pain and cramping.  

Given the fact that the Veteran's service treatment records 
show that his bilateral pes planus existed prior to service, 
and given that the VA examination of record is deficient for 
rating purposes for multiple reasons, including failure to 
render an opinion regarding aggravation of a pre-existing 
condition, the Board finds it necessary to obtain a new 
medical opinion to determine the nature and etiology of any 
current bilateral pes planus.  See 38 C.F.R. § 3.159(c)(4) 
(2009).  

Further, regarding the hearing loss and tinnitus, the Veteran 
contends that he currently suffers from hearing loss and 
tinnitus as the result of noise exposure from shooting "big 
guns" over the Baltic Sea.  

Specifically, he claims that he complained of ear problems 
and tinnitus on his report of medical history taken at 
separation in July 1977 by checking-the-box for "ear, nose, 
or throat trouble."  

VA treatment records, starting in June 2007, indicate 
complaints of chronic ringing in the ears that had existed 
for years.  

The Board notes that the Veteran is competent to testify as 
to observable symptoms such as ringing in his ears, and 
tinnitus is the type of is the type of disorder associated 
with symptoms capable of lay observation.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); Falzone v. Brown, 8 Vet. 
App. 398, 403 (1995)).  

As VA treatment records indicate complaints of hearing loss 
and tinnitus, a nexus opinion is not currently of record, the 
Board finds that a VA examination is also warranted to 
determine the nature and likely etiology of the claimed 
hearing loss and tinnitus.  

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) is applicable to this 
appeal.  Specifically, VA will provide a medical examination 
or obtain a medical opinion based upon a review of the 
evidence of record if the VA determines it is necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c)(4) (2009).  

Prior to arranging for the Veteran to undergo either 
examination, the VA should obtain and associate with the 
claims file all outstanding VA medical records.  The only VA 
treatment records contained within the claims file are from 
the Durham, North Carolina VA Medical Center (VAMC) dated 
from March 2004 to September 2007.  He appears to continue to 
receive ongoing treatment from this facility.  As such, the 
RO or AMC should seek to obtain any treatment records from 
September 2007 to the present.  

The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  

Accordingly, these remaining matters are being REMANDED to 
the RO for the following action:

1.  The RO should take appropriate steps 
to contact the Veteran and request that 
he furnish the names, addresses, and 
dates of treatment of all medical 
providers from whom he has received 
treatment for his claimed bilateral pes 
planus and his claimed tinnitus.  In 
particular, the RO or AMC should seek to 
obtain treatment records from the Durham 
VAMC, from September 2007 to the present.  
After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred 
to by the Veteran not already on file.  

2.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and likely etiology of the claimed 
pes planus.  Prior to examining the 
Veteran, the examiner must review the 
entire claims file, including a complete 
copy of this remand.  All necessary 
diagnostic testing should be performed, 
and all clinical findings should be 
reported in detail.  Specifically, the 
examiner should answer the following 
questions:

 a. Whether bilateral pes planus clearly 
and unmistakably preexisted service; and

 b. if the bilateral pes planus noted in 
service clearly and unmistakably 
represented aggravation of the 
preexisting conditions beyond their 
natural progress or a superimposed 
condition; and, in the alternative, 
whether it is as likely as not (e.g., a 
50 percent or greater probability) that 
the Veteran has a foot disorder otherwise 
related to service or event or occurrence 
therein.  

Finally, the examiner should set forth in 
the examination report all examination 
findings and the complete rationale for 
any conclusions reached.   

3.  Next, the RO should schedule the 
Veteran for a VA audiology examination to 
determine the nature and likely etiology 
of the claimed hearing loss and tinnitus.  
The Veteran's claims file must be 
reviewed by the examiner.  All indicated 
tests should be performed and all 
findings should be reported in detail.  
The examiner should provide an opinion as 
to whether it is at least as likely as 
not (a 50 percent or more probability) 
that any current hearing loss or tinnitus 
is due noise exposure or another event of 
his active service.  The examiner should 
set forth the complete rationale for all 
opinions expressed and conclusions 
reached.  

4.  Following completion of all indicated 
development, the RO should readjudicate 
the claims of service connection.  If any 
benefit sought on appeal is not granted 
to the Veteran's satisfaction, the 
Veteran should be furnished a 
Supplemental Statement of the Case and 
provided an appropriate opportunity to 
respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  





 Department of Veterans Affairs


